Citation Nr: 1118839	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  07-13 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the residuals of a low back injury, to include sciatica.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from March 1985 to May 1987.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for the residuals of a low back injury.  An interim October 2007 rating decision denied service connection for sciatica claimed as a residual of a low back injury.  In October 2009, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  In January 2010 the Board remanded this matter for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.  


REMAND

On close review of the record, the Board found that there may be pertinent evidence that remains outstanding.  Specifically, a March 2005 VA treatment notes the Veteran filed for Social Security Administration (SSA) disability benefits, which were denied.  Any medical records considered by SSA in connection with the Veteran's claim are constructively of record, but are not associated with the claims file.  The record does not reflect an attempt by VA to secure such records.  Based on the available record, the Board is unable to conclude that the records would not be relevant.  Accordingly, development for the SSA records is necessary.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

In addition, a June 2001 VA treatment record notes the Veteran has a history (in October 2000) of a work-related right lower extremity injury; it was noted that he was evaluated for Workman's Compensation benefits.  An April 2005 letter from Dr. R.J. to the Texas Department of Assistive and Rehabilitative Services notes that the Veteran had an on-the-job back injury.  A January 2006 VA treatment record notes that for many years the Veteran has had left sciatica from an injury many years prior.  At the October 2009 videoconference hearing, the Veteran reported that he injured his right shin, and not his back, in the on-the-job injury.  Regardless, evaluations for Workmans' Compensation are likely to have included physical examinations reports of which may contain information pertinent to the matters at hand.  

Finally, in correspondence received from the Veteran in February 2011, additional sources of evidence were identified.  While it is unclear what facilities he was treated at, it does appear he suggests he received treatment from VA medical facilities for residuals of his low back injury in service.  Any unassociated records of treatment the Veteran received for residuals of his low back injury may contain information pertinent to his claim, and must be secured.  

The Veteran is advised that under 38 C.F.R. § 3.158(a), where evidence (including identifying information and releases) requested in connection with a claim for VA benefits is not furnished within one year of the request, the claim is be considered abandoned.  

Accordingly, the case is REMANDED for the following action:

1. The RO should ask the Veteran to identify all sources of evaluation and/or treatment he received for his 2000 (and/or any other in which he filed a Workmans' Compensation claim) work-related injury, and to provide any releases needed to secure records of any private evaluation and/or treatment for such injury.  The RO must secure for association with the claims file complete clinical records from the sources identified (to specifically include complete records pertaining to any Workmans' Compensation claim he filed).  If records received suggest there are any additional pertinent records outstanding, the RO should arrange for follow-up development for such records.  If any private provider does not respond to the RO's request for records of evaluation or treatment the Veteran identified, he should be so notified, and advised that ultimately it is his responsibility to ensure that the records are received.  

2. The RO should secure from SSA copies of their decision denying the Veteran SSA disability benefits and the medical records upon which such decision was made.  If such records are unavailable because they have been lost or destroyed, it must be so certified for the record.  The RO should arrange for any further development suggested by any records received.  

3. The RO should obtain complete copies of all VA clinical records (those not already associated with the claims file) of any treatment the Veteran has received for his low back disability since May 1987 (to specifically include the facilities identified by the Veteran in February 2011 correspondence).  If such records are unavailable because they are irretrievably lost, or were destroyed, (or if there is no record of the Veteran receiving treatment at the facility(ies)) such should be noted in the record, and the Veteran and his representative should be so notified.  

4. Then the RO should readjudicate this claim (under 38 C.F.R. § 3.158(a) if the Veteran does not cooperate with the requests for identifying information and releases, and only after he has had a full year after the request to respond).  If it remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

